COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-112-CR
                                                  
 
 
EPHRAIM 
NDUBUISI OKORONKWO                                  
APPELLANT
A/K/A EPHRAIM N. OKORONKWO
  
V.
  
THE STATE OF TEXAS                                                                  STATE
 
----------
FROM 
THE 213th DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Withdraw Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
   
    
PER CURIAM
  
  
PANEL D:   CAYCE, C.J.; LIVINGSTON and 
DAUPHINOT, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: August 11, 2005

 
NOTES
1. See
Tex. R. App. P. 47.4.